FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

SERGEI PORTNOY,                                  No. 09-15220

               Plaintiff - Appellant,            D.C. No. 2:07-cv-02526-JAM-
                                                 JFM
  v.

CITY OF WOODLAND; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                             Submitted February 16, 2010

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Sergei Portnoy appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging civil rights violations in connection with his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
                                                                                  09-15220
arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007). We affirm.

       The district court properly dismissed the claims against the district attorney

who made the decision to prosecute Portnoy because that decision is protected

under the doctrine of absolute prosecutorial immunity. See Kalina v. Fletcher, 522

U.S. 118, 129 (1997)

       The district court properly dismissed the Fourth Amendment claims that

police officers lacked probable cause to arrest Portnoy because the record

establishes that he had a full and fair opportunity to litigate that issue at his

preliminary hearing; consequently he is collaterally estopped from re-litigating this

issue in a subsequent action. See Haupt v. Dillard, 17 F.3d 285, 288-90 (9th Cir.

1994) (concluding that a full and fair opportunity to litigate probable cause to

arrest at preliminary hearing in a criminal case collaterally estops re-litigation of

that issue in a subsequent action).

       Portnoy’s remaining contentions are unpersuasive.

       Appellee’s request for judicial notice of the criminal information in

Portnoy’s criminal case is granted.

       AFFIRMED.



IL/RESEARCH
                                            2                                       09-15220